STEVEN C. BABCOCK
Assistant Federal Defender
Federal Defenders of Montana
Billings Branch Office
2702 Montana Avenue, Suite 101
Billings, Montana 59101
Phone: (406) 259-2459
Fax: (406) 259-2569
steven_babcock@fd.org
       Attorneys for Defendant


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

 UNITED STATES OF AMERICA,                 Case No. CR-18-145-BLG-SPW

               Plaintiff,

 vs.                                        NOTICE OF DEFENDANT’S
                                             DISCOVERY REQUEST
 DARRELL LEE WHITEMAN, JR.
              Defendant.

       NOTICE IS HEREBY GIVEN that Defendant, Darrell Lee Whiteman, Jr., by

and through his Counsel Steven C. Babcock, Assistant Federal Defender, and the

Federal Defenders of Montana, mailed a formal discovery request in letter format

dated November 28, 2018, to the Government in the above-entitled matter.

       RESPECTFULLY SUBMITTED this 28th day of November, 2018.

                                    /s/ Steven C. Babcock
                                    STEVEN C. BABCOCK
                                    Assistant Federal Defender
                                           Counsel for Defendant

                                       1
                           CERTIFICATE OF SERVICE
                                  L.R. 5.2(b)

      I hereby certify that on November 28, 2018, a copy of the foregoing document
was served on the following persons by the following means:

1, 2           CM-ECF
               Hand Delivery
     3         Mail
               Overnight Delivery Service
               Fax
               E-Mail

1.       CLERK, UNITED STATES DISTRICT COURT

2.       BRYAN T. DAKE
         Assistant United States Attorney
         United States Attorney’s Office
         2601 2nd Avenue North, Suite 3200
         Billings, MT 59101
                Counsel for the United States of America

3.       DARRELL LEE WHITEMAN, JR.
             Defendant

                                        /s/ Steven C. Babcock
                                        STEVEN C. BABCOCK
                                        Assistant Federal Defender
                                               Counsel for Defendant




                                            2
